Order entered December 2, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00823-CV

        IN THE INTEREST OF R.M., R.M., AND R.M., CHILDREN

               On Appeal from the 469th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 469-54067-2018

                                     ORDER

      Before the Court are appellant’s November 30, 2020 motion to compel

complete clerk’s record and December 1, 2020 motion to compel the reporter’s

record. By the November 30th motion, appellant seeks to have the clerk’s record

supplemented with nine items he previously requested but which he asserts were

omitted from the clerk’s record along with “all emails in reference to this matter

from the Court Coordinator and the Judge to the Appellant and all other Parties

associated with the matter.” By the December 1st motion, appellant asserts the

reporter’s record is overdue.
      We note the reporter’s record was timely filed November 30, 2020 and that,

of the nine items appellant identifies in the November 30th motion, only the

September 27, 2018 motion for discovery and guidelines, pre-trial notices, and

January 30, 2020 motion for sanctions are not included in either the original clerk’s

record or a supplemental clerk’s record filed October 14, 2020. Accordingly, we

DENY the December 1st motion as moot and GRANT the November 30th motion

to the extent we ORDER Collin County District Clerk Lynne Finley to file, no

later than December 14, 2020, a supplemental clerk’s record containing a copy of

the September 2018 motion for discovery and guidelines, pre-trial notices, and

January 2020 motion for sanctions.       As to the request for “all emails,” the

supplemental clerk’s record shall also include those emails that were filed with the

trial court clerk and not previously included in the original or October 14th

supplemental clerk’s record. If any of the items ordered to be included in the

supplemental clerk’s record do not exist or cannot be located, Ms. Finley shall state

so in writing.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Finley and the parties.

                                             /s/    KEN MOLBERG
                                                    JUSTICE